Title: From Benjamin Franklin to [the Chevalier de Richoufftz?], 15 July 1777
From: Franklin, Benjamin
To: Richoufftz, Jean-Laurent-César, chevalier de


Sir,
Paris, July 15. 1777.
I this day received your Letter of the 5th Instant, wherein you request being sent to America in the Service of the United States, and that I would pay the Charges of your Passage, and give you a Commission to be an Officer in their Army. In answer I would assure you, that I am not authoris’d by the Congress to do either the one or the other, nor is there any Money put into my hands for such purposes. And knowing as I do that more Officers are already in America offering their Service than can possibly be employ’d, I should not counsel any One I had a Regard for, to undertake so long and hazardous a Voyage upon an absolute Uncertainty. I have the Honour to be, Sir, Your most obedient humble Servant
B Franklin
